TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-94-00633-CR





Chance Michael Granum, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT

NO. 0943512, HONORABLE MIKE LYNCH, JUDGE PRESIDING





PER CURIAM

	This is an appeal from a judgment of conviction for theft.  Counsel for appellant
has filed a motion to permanently abate this appeal because of the death of appellant.  Tex. R.
App. P. 9(b).  The motion is granted.  The appeal is permanently abated.

Before Justices Powers, Kidd and B. A. Smith
Appeal Permanently Abated
Filed:   February 22, 1995
Do Not Publish